This matter having been remanded on December 28, 1989, to the Department of Human Services (DHS) to develop the record on which the Court would predicate its decision whether to defer the effective date of the Court’s judgment in the within appeal; and
It appearing that in response to the remand, the Chief Administrative Law Judge (ALJ), to whom DHS had referred the matter to develop the factual record, conducted an extensive hearing and submitted an initial decision and recommendation finding that the administrative changes implemented by DHS did not yet “make it reasonably certain that [General Assistance (GA) ] recipients will be assured of continuing shelter upon the termination of emergency assistance [EA],” but that “defects in DHS’s safety net program * * * can be cured by a rulemaking clearly fixing the responsibility for insuring the provision of continuing shelter for a recipient whose emergency assistance has expired;” and
It appearing that the Acting Commissioner of DHS has, with what plaintiffs call “commendable candor,” substantially adopted the recommended findings of the Chief ALJ (with one *668reservation concerning Fiscal Year 1991 appropriations) and has instituted rulemaking to embody in regulations the programs that will make it “reasonably certain” that post-EA/GA claimants will find shelter, including specifically the “delineation of responsibility to agencies of government at the local level clearly stating their obligation to provide continuing shelter to eligible GA claimants upon termination of five months of EA”;
It is ORDERED that final judgment is entered in accordance with the Court’s opinion of August 1, 1989, 116 N.J. 102, 561 A.2d 244; and it is further
ORDERED that the challenged regulation, N.J.A.C. 10:85-4.-6, is upheld, conditioned on adoption of the proposed regulations.